DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-9, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al.(US 5,153,131) in view of Larsen et al.(US 2010/0120136).

    PNG
    media_image1.png
    416
    644
    media_image1.png
    Greyscale
With respect to claim 1, the reference of Wolf et al. discloses a rotating bioreactor (Fig. 2), comprising: A. a bioreactor base (20) comprising a cover support section (See figure reproduced below) positioned within said base and comprising air holes (36,37) extending through said base and connecting to said cover support section, B. a membrane (42) positioned on top of said cover support section and covering said air holes, C. a base cover (22) comprising a chamber tube (45) extending through said base cover, wherein said base cover is connected to said base and is supported by said cover support section, D. a sealing mechanism (47) positioned between said base cover and said membrane, E. a septum (56) attached to said base cover, wherein a cell containment chamber is formed within said rotating bioreactor and is bordered by said membrane, said sealing mechanism, said chamber tube and said septum, wherein said cell containment chamber is air permeable but water and fluid impermeable (col. 7, lines 26-27).
	While the reference discloses that the base cover is connected to the base, claim 1 differs by reciting that the “base cover is inserted into said base”.
	The reference of Larsen et al. discloses that when assembling a rotating bioreactor assembly (10), it is known in the art to employ a base (11) and base cover (12) wherein the base cover (12) is inserted into the base (11) to form a chamber using a sealing mechanism (26 (o-ring and corresponding groove)).
	In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to connect the base cover of the primary reference to the base using the construction suggested by the reference of Larsen et al. for the known and expected result of providing an alternative means recognized in the art to assembly a rotating bioreactor with sealed chambers as is required of the primary reference.
	With respect to the additional limitation that the base and base cover are provided in a locked connection by insertion of the base cover into the base so that no other form of connecting is needed, the reference of Larsen et al. discloses that it is known in the art to connect parts 52 and 56 such that part 52 is screwed directly into part 56 so as to eliminate the need for screws (¶[0173]).
	In view of this teaching, it would have been obvious to one of ordinary skill in the art to connect the pieces using the disclosed threaded connection for the known and expected result of providing an alternative means recognized in the art for connecting the device components thus simplifying and reducing the hands on time working on the bioreactor.
	With respect to claim 2, the threaded connection discussed above with respect to claim 1 encompass both the base and base cover including ridges (threads) that mesh together.  
	With respect to claim 3, the reference of Wolf et al. discloses the use of a needle with septum (56) (col. 7, lines 38-45).  The needle can be used to add or remove liquid or air.  Note statements of intended use carry no patentable weight in an apparatus-type of claim if the structures are the same and capable of being used in the intended manner.
	With respect to claim 7, the reference of Wolf et al. discloses the use of an o-ring (47) and groove (Fig. 2).
	With respect to claims 8 and 9, in the absence of further positively recited structure, the structure encompassed by the combination of the references as discussed above with respect to claim 1 is considered to be structurally capable of being assembled by hand or machine.  Note statements of intended use carry no patentable weight in apparatus-type of claims.
	With respect to claim 12, the base cover (22) of Wolf et al. includes a curved surface associated with port (50) that would prevent trapping of air within the chamber.  Note, ¶[0027] of the instant specification indicates that a sloped or smooth bend surface corresponds with this functional claim language.
	With respect to claim 13, the connection discussed above with respect to claim 1 is a threaded connection.  

Claims 4-6, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al.(US 5,153,131) in view of Larsen et al.(US 2010/0120136) taken further in view of Schwarz et al.(US 5,437,998).
The combination of the references of Wolf et al. and Larsen et al. has been discussed above with respect to claim 1.
Claims 4-6, 10 and 11 differ by reciting that the bioreactor is positioned on an electric roller to rotate that bioreactor.
The reference of Schwarz discloses that it is known in the art to rotate a bioreactor using a rotating machine as shown in Fig. 1 or a roller machine as shown in Fig. 8.
In view of this teaching, it would have been well within the purview of one having ordinary skill in the art to employ a roller machine to rotate the bioreactor structure of the modified primary reference for the known and expected result of using an alternative means recognized in the art for rotating a bioreactor assembly.
With respect to claim 5, Fig. 8 of Schwarz disclose that plural bioreactors can be rotated using the roller mechanism.
With respect to claim 6, the reference of Schwarz disclose that the bioreactor assemblies (2) are positioned on roller bars (74).
With respect to claims 10 and 11, the reference of Schwarz discloses that the bioreactor and rotation assembly are positioned within an incubator (col. 10, lines 60-67) for the known and expected result of controlling the environmental conditions within the bioreactor assemblies.

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al.(US 5,153,131) in view of Larsen et al.(US 2010/0120136) taken further in view of Rajagopal et al.(US 2018/0051313).
The combination of the references of Wolf et al. and Larsen et al. has been discussed above with respect to claim 1.
While the combination of the references of Wolf et al. and Larsen et al. suggest the use of a threaded connection between the base and the base cover, claims 14 and 16 require that the connection is a press fit connection or interlocking teeth.
The reference of Rajagopal et al. discloses that when securing two elements together, it is known to use a threaded connection or alternatively a press fit or snap fit connection (¶[0153]).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to employ any well-known connection structure, such as a press-fit or snap-fit in place of the threaded connection for the known and expected result of providing an alternative means recognized in the art to achieve the same result, securing two elements together.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al.(US 5,153,131) in view of Larsen et al.(US 2010/0120136) and Rajagopal et al.(US 2018/0051313) taken further in view of Whitham (US 4,878,695).
The combination of the references of Wolf et al., Larsen et al. and Rajagopal et al. has been discussed above with respect to claims 1, 13, 14 and 16.
While the combination of the references of Wolf et al., Larsen et al. and Rajagopal et al. suggests a number of different connection methods known in the art, claim 15 differs by reciting the use of interlocking cogs.
The reference of Whitham discloses that it is known in the art to connect two cylindrical elements using interlocking cogs (see Abstract).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to employ any well-known connection structure, such as interlocking cogs in place of the threaded connection for the known and expected result of providing an alternative means recognized in the art to achieve the same result, securing two elements together while eliminating the presence of any external protrusions.

Response to Arguments
With respect to the rejection of Claims 1-3, 7-9 and 12 under 35 U.S.C. 103 as being unpatentable over Wolf et al.(US 5,153,131) in view of Larsen et al.(US 2010/0120136), 
Applicant maintains that the rejection is improper for the following reasons (page 5 of the response dated 7/21/2022):
Examiner has rejected Applicant’s Claims 1-3,7-9 and 12 under 35 USC 103 as being unpatentable over a combination of Wolf and Larsen. In response Applicant respectfully asserts that Claim 1 includes the limitation
wherein said insertion of said base cover into said base results in a locked connection between said base cover and said base so that no other form of connecting said base cover to said base is needed,
No other prior art reference cited by Examiner shows this specific method of locking the base cover to the base. By utilization of this method, Applicant has been able to make very small and efficient bioreactors. A miniaturized bioreactor is inexpensive, efficient and optimum for utilization with electric rollers. For example, many bioreactors may be placed on the electric roller at once (see Applicant’s FIG. 13).
In contrast, prior art bioreactors using screw connections are larger, more cumbersome and more expensive. For example, see Wolf’s cap screws 46 and Larsen’s screws 18 and 19. The bioreactors must be larger to accommodate room for the screws. Consequently, production costs for the screw assembly method are high.
For the reasons stated above, Claim 1 should now be allowable. All other claims are dependent on Claim 1 and should likewise be allowable.

In response, the examiner maintains that the rejection is proper and meets the limitations of the instant claims.  It is noted that while the reference of Larsen does in fact disclose the use of screws 18 and 19 to hold the parts of the bioreactor together, however, the reference also discloses an alternative embodiment wherein connect parts 52 and 56 are connected such that part 52 is screwed directly into part 56 so as to eliminate the need for screws (¶[0173]).  The resulting structure would provide a locked connection between the two parts and not require the screws (18 and 19) disclosed by the reference of Larsen which would meet the limitation “so that no other form of connecting said base to said cover is needed”.  It is noted that the instant disclosure states that “other locking connection mechanisms include a threaded connection, a press fit connection, interlocking cogs, interlocking teeth and other similar connection mechanisms” (¶[0016]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB